Case 1:21-cv-03443-PKC-VMS Document 1-2 Filed 06/18/21 Page 1 of 6 PagelD #: 6

-EXHIBIT A-
erect Page 2 of QipagedD #03275/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/04/2021

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK Index No.:
COUNTY OF KINGS D/Purch.:
xX SUMMONS

BENJAMIN ROMAN,

Plaintiff designates

Plaintiff, KINGS County
As the Place of Trial.
-against-

The basis of venue:
STOP AND SHOP SUPERMARKET CoO., LLC., Plaintiff residence

Plaintiff resides at:
Defendants. 130 3% Avenue
-— X Brooklyn, NY 11217

 

To the above named Defendants:

You are hereby summoned to answer the complaint in this action, and to serve a copy of
your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
on the Plaintiff's attorney(s) within twenty days after the service of this summons, exclusive of the
day of service, where service is made by delivery upon you personally within the state, or, within
30 days after completion of service where service is made in any other manner. In case of your
failure to appear or answer, judgment will be taken against you by default for the relief demanded
in the complaint.

Dated: BROOKLYN, NEW YORK
March 4, 2021

EMIL SANCHEZ, ESQ. ~
FRIEDMAN & SANCHEZ, LLP
Attomeys for Plaintiff
BENJAMIN ROMAN

16 Court Street, 26" Floor
Brooklyn, New York 11241
(718) 797-2488

 

TO: STOP & SHOP SUPERMARKET CO., LLC
625 Atlantic Avenue
Brooklyn, NY 11217

1 of 5
FILED: KINGS COUNTY CLERK 03/04/2021 02-47 pel > PA9° S NAb BOKLP 8875/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/04/2021

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
wscsexesrs wit reiciticiiettiniee Hee KX
BENJAMIN ROMAN,
Index No.:
Plaintiff,
-against- VERIFIED COMPLAINT

STOP AND SHOP SUPERMARKET CoO., LLC.,

Defendants.
#eeeeeeeseeeeteee xX

 

Plaintiff, BENJAMIN ROMAN, by his attorneys, FRIEDMAN SANCHEZ, LLP,
complaining of the Defendants, respectfully alleges, upon information and belief, as follows:

1. Atall times herein mentioned, Plaintiff, BENJAMIN ROMAN, was, and still is, a resident
of Kings County, City and State of New York.

2. That at all times herein mentioned, defendant, STOP AND SHOP SUPERMARKET
CO., LLC, was, and still is, a domestic business corporation, duly organized, existing and doing
business in the State of New York.

3. That on February 2, 2019, and all times herein mentioned, a premises existed in the City
of New York, with the address of 625 Atlantic Avenue, Brooklyn, NY 11217.

4. That at all times herein mentioned, defendant, STOP AND SHOP, owned the premises
located at 625 Atlantic Avenue, Brooklyn, NY 11217.

5. That at all times herein mentioned, defendant, STOP AND SHOP, operated the premises
located at 625 Atlantic Avenue, Brooklyn, NY 11217.

6. That at all times herein mentioned, defendant, STOP AND SHOP, managed the premises
located at 625 Atlantic Avenue, Brooklyn, NY 11217.

7. That at all times herein mentioned, defendant, STOP AND SHOP, maintained the

2 of 5
 

e 1:21-cv-03443-PKC-VMS Document 1-2 Filed 06/18/21 Paae 4 of D#
(FILED: aNGS COUNTY CLERK 03/04/2021 02:47 PM g REESE $08275/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/04/2021

premises located at 625 Atlantic Avenue, Brooklyn, NY 11217.

8. That at all times herein mentioned, defendant, STOP AND SHOP, controlled the
premises located at 625 Atlantic Avenue, Brooklyn, NY 11217.

9. That in the County of Kings, City and State of New York, at all times hereinafter
mentioned, the defendant, STOP AND SHOP, owned the premises and appurtenances and
fixtures thereto, located at 625 Atlantic Avenue, Brooklyn, NY 11217.

10. Upon information and belief, the defendant, STOP AND SHOP, used and employed store
clerks, cashiers, staff members and others who were employed, authorized, and retained and
permitted by the defendant grocery store to render services and perform all necessary and proper
functions pertaining to the service and assistance for persons in the defendant grocery store.

11. That on February 2, 2019, it was the duty of defendants to own, operate, manage,
maintain and control the aforesaid premises in a reasonably safe condition and supervise its
agents, servants and employees.

12. That on February 2, 2019, plaintiff, BENJAMIN ROMAN, was lawfully at the aforesaid
premises as defendant’s customer.

13. That on or about February 2, 2019, while plaintiff, BENJAMIN ROMAN, was lawfully
inside said premises, the defendants so negligently, carelessly and recklessly owned, operated,
managed, maintained and controlled their premises, so as to cause the plaintiff to slip and fall
due to a dangerous condition and thereby to sustain serious injuries.

14. The aforesaid occurrence and resulting injuries to plaintiff were occasioned solely
through and by reason of the carelessness and negligence of the defendants in the ownership,
operation, maintenance, management, repair and control of their premises, without any fault of

negligence on the part of the plaintiff contributing thereto.

3 of 5
 

21 Page 5 of §6,Bag4lD #5 hkO75/2021

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/04/2021

15. That by reason of the foregoing, this plaintiff was rendered sick, sore, lame, and disabled,
and, upon information and belief, was permanently injured and so remains, was compelled to
remain away from his usual duties and vocation, and was compelled to incur divers obligations,
and in the future will be further compelled to incur divers obligations in an effort to heal and cure
his injuries, all to his damage.

16. That the damages and injuries to the plaintiff were caused by reason of the carelessness
and negligence of the defendants.

17. The amount of damages in this action exceeds the jurisdictional amount of all lower
courts which would otherwise have jurisdiction.

18. WHEREFORE, plaintiff, BENJAMIN ROMAN, demands judgment against the
defendant in an amount which exceeds the jurisdictional limits of all lower courts; all together
with the costs and disbursements of this action.

Dated: Brooklyn, New York

March 4, 2021

Yours, etc.,

Cmnck Z anche:
EMIL. SANCHEZ, aa

FRIEDMAN SANCHEZ, LLP
Attorneys for Plaintiff

16 Court Street, 26 Floor
Brooklyn, New York, 11241
(718) 797-2488

4 of 5
421 Page 6 of 6.BaGD #8 ob475/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/04/2021

 

 

ATTORNEY'S VERIFICATION

EMIL J. SANCHEZ, an attorney duly admitted to practice before the Courts of
the State of New York, affirms the following to be true under the penalties of perjury:

I am an attorney at FRIEDMAN SANCHEZ, LLP, attorneys of record for Plaintiff(s),
BENJAMIN ROMAN. Ihave read the annexed
SUMMONS AND COMPLAINT

and know the contents thereof, and the same are true to my knowledge, except those matters
therein which are stated to be alleged upon information and belief, and as to those matters I believe
them to be true. My belief, as to those matters therein not stated upon knowledge, is based upon
facts, records, and other pertinent information contained in my files.

The reason this verification is made by me and not Plaintiff(s) is that Plaintiff(s) is/are not
presently in the county wherein the attorneys for the plaintiff(s) maintain their offices.

DATED: Brooklyn, New York
March 4, 2021

Cink J. Sanchez

EMIV J. SANCHEZ’

 

5 of 5
